Argued May 27, 1929.
Plaintiff, injured while traveling on a trolley car, received an award from the Workmen's Compensation authorities, which on appeal was reversed by the court of common pleas. He appealed to the Superior Court, and that tribunal reinstated the award. Defendants have appealed to this court. The facts of the case are detailed in the opinion of the Superior Court (see Krapf v. Arthur, 95 Pa. Super. 468) and need not be repeated here. It is enough to say that we agree with the ultimate conclusion there stated, that plaintiff, who had been sent on a business trip, had not completed his mission at the time of the accident; when injured he was on the way to his employer's office, traveling at the latter's expense, to report the result of his work.
The judgment is affirmed.